 



Exhibit 10.35

December 14, 2001

Mr. Everett G. Plante, Jr.
1327 Pine Chase Grove
Houston, Texas 77055

Dear Everett:

On behalf of Manugistics, Inc., as well as its parent company, Manugistics
Group, Inc. and the Board of Directors of both, we are very pleased to confirm
our verbal offer for the position of Senior Vice President, Engineering &
Technology Solutions as of December 14, 2001, reporting to the President and/or
Senior Vice President, Product Development.

Cash Compensation. As Senior Vice President, your annual base salary is $200,000
and will be payable in accordance with company policy. Your annual salary is
currently subject to reduction under Operation Manugistics Pulls Together as
further detailed in the attached document. Under this program, your salary will
be $170,000. This program is currently scheduled to end March 15, 2002, but may
be extended depending on circumstances at the time.

In addition, you are eligible to receive an annual incentive bonus of up to 100%
of your annual base salary payable quarterly. The incentive bonus is payable as
follows: 50% based on the financial performance of the Company which will be
defined by the Executive Committee and approved by the Board and 50% based upon
management objectives subject to changes in Company policy. The management
objectives based bonuses will be payable under the plan submitted by you within
the first ninety (90) days of your employment and approved by the President.
During the first twelve (12) months of your employment with the Company, you
will earn a minimum of fifty percent (50%) of the bonuses, payable to you on a
quarterly basis. Your first performance evaluation will be March 2003 in
accordance with Company policy.

Stock Options. Subject to approval of the Compensation Committee of the Board of
Directors, we are also pleased to offer you a Stock Option package as follows:

An option, granted as of your date of hire, to purchase 150,000 shares of
Manugistics Group, Inc. common stock (“Manugistics Stock”) in accordance with
the Manugistics 1998 Stock Option Plan. The vesting period for the stock options
under this first option shall commence on the date of grant and vest over a four
(4) year period, in equal monthly increments.

Location. This position will be based out of our Rockville, MD headquarters. We
will also assist you with your relocation; further details will follow.





--------------------------------------------------------------------------------



 



Mr. Everett G. Plante, Jr.
December 14, 2001
Page Two

Benefits. Effective on your first day of employment and as a key executive in
the Company, you shall receive the comprehensive Manugistics benefits program in
accordance with the Company’s written plans and which includes:



•   Stock Options – as set forth above   •   Employee Stock Purchase Plan   •  
401(k) Retirement Plan   •   Comprehensive Medical Care   •   Dental Care   •  
Employee Vision Care   •   Life/Accidental Death and Dismemberment Insurance   •
  Long-Term Disability Insurance

Manugistics will obtain a supplemental life insurance policy of $700,000 on your
behalf. With the standard employee benefit and the supplemental policy, your
life insurance amount will be $1,000,000. The supplemental life benefit is
effective within three months of your hire date. Additional information on these
and other valuable benefits is enclosed for your reference.

Change of Control. In the event that the Company has a change of control, (a)
fifty percent (50%) of the outstanding Option shall vest immediately if your
responsibilities are not affected and (b) one hundred percent (100%) of the
outstanding Option shall vest immediately if your responsibilities are
significantly diminished or you are constructively terminated (i.e., your
responsibilities no longer consist of those reasonably associated with the
position of Senior Vice President, Engineering & Technology Solutions). For this
purpose, a “change in control” means a change in ownership of fifty-one percent
(51%) of the Company’s voting stock. This right shall be in addition to and not
in limitation of any other rights you may have under the terms of the 1998 Stock
Option Plan.

Termination. If the Company terminates your employment for reasons other than
cause, you will receive your base salary and benefits in accordance with the
Company’s payroll practices for the equivalent of a six (6) month period
commencing on your termination date; provided that the foregoing salary and
benefits will cease immediately if you begin alternative employment during this
sixth month period. Any period during which you are receiving these payments and
benefits is called your “severance period.” You are not entitled to receive
(1) any bonus based on financial performance of sales growth, earnings, or
management objectives, or (2) your quarterly bonus during the severance period.
During your severance period, the option granted to you hereunder will continue
to vest in accordance with its terms.

Final Determination by Board. This offer is subject to approval by the
Compensation Committee of the Board of Directors of Manugistics Group, Inc.
Furthermore, all compensation and benefits included as part of this offer will
conform to the Company’s standard policies, practices and plans. In the event of
any question with regard to the compensation and benefits described in this
letter, the Compensation Committee of the Board of Directors will make the final
determination with regard to any interpretation relating to the elements of your
compensation package.

In keeping with Manugistics policy, all offers are contingent upon your
execution of Manugistics, Inc.’s Conditions of Employment.

Arbitration. In the event of a dispute concerning the terms and conditions of
employment, the parties agree to binding arbitration by and under the rules of
the American Arbitration Association, and each party shall pay its own fees and
expenses.





--------------------------------------------------------------------------------



 



Mr. Everett G. Plante, Jr.
December 14, 2001
Page Three

As required by the Immigration Reform and Control Act of 1986, on your first day
of employment, you must provide Manugistics with documentation verifying your
eligibility to work in the United States. Acceptable forms of documentation are
described on the attached Employment Eligibility Verification form. Please read
this and the enclosed “Manugistics, Inc. Conditions of Employment.”

Please signify your acceptance by signing and dating this letter, the two copies
of the “Manugistics, Inc. Conditions of Employment” and the top portion of the
attached New Employee Information Sheet and returning these documents to Human
Resources. Please keep one copy of the signed Manugistics, Inc. Conditions of
Employment for your records.

We look forward to your joining Manugistics as Senior Vice President and we are
confident that the association will be mutually rewarding.

Sincerely,

/s/ Richard F. Bergmann

Richard F. Bergmann

Accepted by Everett G. Plante, Jr.:

/s/ Everette G. Plante, Jr.           
Everett G. Plante, Jr.

January 9, 2002                          
Date

